
















August 20, 2015


                
Ilan Daskal
1498 Saskatchewan Drive
Sunnyvale, CA 94087


Re:    Terms of Separation


Dear Ilan:


This letter confirms the agreement (“Agreement”) between you and Cepheid (the
“Company”) concerning the terms of your separation and offers you the separation
compensation we discussed in exchange for a general release of claims and
covenant not to sue.
1.Separation Date: August 13, 2015 is your last day of employment with the
Company (the “Separation Date”).
2.    Acknowledgment of Payment of Wages: By your signature below, you
acknowledge that on August 13, 2015, we provided you a final paycheck reflecting
a gross amount of $22,424.88 for all wages, salary, bonuses, commissions,
reimbursable expenses, accrued vacation and any similar payments due you from
the Company as of the Separation Date, which amount was paid to you net of
applicable withholding taxes. By signing below, you acknowledge that the Company
does not owe you any other amounts.
3.    Separation Compensation: In exchange for your agreement to the general
release and waiver of claims and covenant not to sue set forth below and your
other promises herein, the Company agrees to provide you with the following:
a.Severance: The Company agrees to pay you, within thirty (30) calendar days
following the Effective Date (as defined below) of this Agreement, a lump sum
payment in the gross amount of $435,000.16, less applicable state and federal
payroll deductions, which equals twelve (12) months of your base salary plus
additional compensation of $10,000.
b.    Prorated Target Bonus: The Company agrees to pay you, within thirty (30)
calendar days following the Effective Date, a lump sum payment in the gross
amount of $191,250.00, less applicable state and federal payroll deductions,
which represents 100% of your 2015 annual target bonus under the Company’s
Executive Incentive Plan, prorated based on your start date with the Company.




--------------------------------------------------------------------------------

Ilan Daskal
Page 2





By signing below, you acknowledge that you are receiving the separation
compensation outlined in this section in consideration for waiving your rights
to claims referred to in this Agreement and that you would not otherwise be
entitled to the separation compensation.
4.    Return of Company Property: You hereby warrant to the Company that you
have returned to the Company all property or data of the Company of any type
whatsoever that has been in your possession or control.
5.    Proprietary Information: As a condition of your employment with the
Company, you were required to execute and abide by the attached Employee
Invention Assignment and Confidentiality Agreement (Exhibit A hereto). As a
condition of this Agreement and your receipt of the separation compensation
described herein, you agree to execute Exhibit A at the time you execute this
Agreement. Further, you hereby acknowledge that you are bound by Exhibit A and
that as a result of your employment with the Company you have had access to the
Company’s Proprietary Information (as defined in the agreement), that you will
hold all Proprietary Information in strictest confidence and that you will not
make use of such Proprietary Information on behalf of anyone. You further
confirm that you have delivered to the Company all documents and data of any
nature containing or pertaining to such Proprietary Information and that you
have not taken with you any such documents or data or any reproduction thereof.
6.    Equity: Pursuant to your Non-Plan Stock Option Agreement and your Notice
of Non-Plan Restricted Stock Unit Award, and the Company’s 2006 Equity Incentive
Plan (hereafter collectively referred to as the “Equity Agreements”), you were
(a) granted an option to purchase an aggregate of 100,000 shares of the
Company’s common stock (the “Option”) and (b) awarded 10,000 Non-Plan Restricted
Stock Units (“RSUs”). As of the Separation Date, neither the shares subject to
the Option nor the RSUs have vested in any amount. By signing below, you
acknowledge and agree that you hold no vested equity interest in the Company.
7.    General Release and Waiver of Claims:
a.    The payments and promises set forth in this Agreement are in full
satisfaction of all accrued salary, vacation pay, bonus and commission pay,
profit‑sharing, stock, stock options, restricted stock units or other ownership
interest in the Company, termination benefits or other compensation to which you
may be entitled by virtue of your employment with the Company or your separation
from the Company. To the fullest extent permitted by law, you hereby release and
waive any other claims you may have against the Company and its owners, agents,
officers, shareholders, employees, directors, attorneys, subscribers,
subsidiaries, affiliates, successors and assigns (collectively “Releasees”),
whether known or not known, including, without limitation, claims under any
employment laws, including, but not limited to, claims of unlawful discharge,
breach of contract, breach of the covenant of good faith and fair dealing,
fraud, violation of public policy, defamation, physical injury, emotional
distress, claims for additional compensation or benefits arising out of your
employment or your separation of employment, claims under your Change of Control
Retention and Severance Agreement between you and the Company dated April 9,
2015, claims under Title VII of the 1964 Civil Rights Act, as amended, the
California Fair Employment and Housing Act and any other laws and/or regulations
relating to employment or employment discrimination, including, without
limitation,




--------------------------------------------------------------------------------

Ilan Daskal
Page 3





claims based on age or under the Age Discrimination in Employment Act or Older
Workers Benefit Protection Act, and/or claims based on disability or under the
Americans with Disabilities Act.
b.    By signing below, you expressly waive any benefits of Section 1542 of the
Civil Code of the State of California, which provides as follows:
“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.”
c.    You and the Company do not intend to release claims: (i) that you may not
release as a matter of law, including but not limited to claims for indemnity
under California Labor Code Section 2802; (ii) for indemnification and related
rights pursuant to your April 9, 2015 Indemnification Agreement with the
Company; or (iii) for enforcement of this Agreement. To the fullest extent
permitted by law, any dispute regarding the scope of this general release shall
be determined by an arbitrator under the procedures set forth in the arbitration
clause below.
8.    Covenant Not to Sue:
a.    To the fullest extent permitted by law, at no time subsequent to the
execution of this Agreement will you pursue, or cause or knowingly permit the
prosecution, in any state, federal or foreign court, or before any local, state,
federal or foreign administrative agency, or any other tribunal, of any charge,
claim or action of any kind, nature and character whatsoever, known or unknown,
which you may now have, have ever had, or may in the future have against
Releasees, which is based in whole or in part on any matter released by this
Agreement.
b.    Nothing in this section shall prohibit you from filing a charge or
complaint with a government agency where, as a matter of law, the parties may
not restrict your ability to file such administrative complaints. However, you
understand and agree that, by entering into this Agreement, you are releasing
any and all individual claims for relief, and that any and all subsequent
disputes between you and the Company shall be resolved through arbitration as
provided below.
c.    Nothing in this section shall prohibit or impair you or the Company from
complying with all applicable laws, nor shall this Agreement be construed to
obligate either party to commit (or aid or abet in the commission of) any
unlawful act.
9.    Nondisparagement: You agree that you will not disparage Releasees or their
products, services, agents, representatives, directors, officers, shareholders,
attorneys, employees, vendors, affiliates, successors or assigns, or any person
acting by, through, under or in concert with any of them, with any written or
oral statement. The Company agrees that its current officers and directors will
not disparage you with any written or oral statement. Nothing in this




--------------------------------------------------------------------------------

Ilan Daskal
Page 4





section shall prohibit you or the Company from providing truthful information in
response to a subpoena or other legal process or the Company from making public
disclosures consistent with applicable law, rules and regulations, including,
without limitation, the Securities Exchange Act of 1934, as amended.
10.    Arbitration: Except for any claim for injunctive relief arising out of a
breach of a party’s obligations to protect the other’s proprietary information,
the parties agree to arbitrate, in Santa Clara County, California through JAMS,
any and all disputes or claims arising out of or related to the validity,
enforceability, interpretation, performance or breach of this Agreement, whether
sounding in tort, contract, statutory violation or otherwise, or involving the
construction or application or any of the terms, provisions, or conditions of
this Agreement. Any arbitration may be initiated by a written demand to the
other party. The arbitrator's decision shall be final, binding, and conclusive.
The parties further agree that this Agreement is intended to be strictly
construed to provide for arbitration as the sole and exclusive means for
resolution of all disputes hereunder to the fullest extent permitted by law. The
parties expressly waive any entitlement to have such controversies decided by a
court or a jury.
11.    Attorneys’ Fees: If any action is brought to enforce the terms of this
Agreement, the prevailing party will be entitled to recover its reasonable
attorneys’ fees, costs and expenses from the other party, in addition to any
other relief to which the prevailing party may be entitled.
12.    No Admission of Liability: This Agreement is not and shall not be
construed or contended by you to be an admission or evidence of any wrongdoing
or liability on the part of Releasees, their representatives, heirs, executors,
attorneys, agents, partners, officers, shareholders, directors, employees,
subsidiaries, affiliates, divisions, successors or assigns. This Agreement shall
be afforded the maximum protection allowable under California Evidence Code
Section 1152 and/or any other state or federal provisions of similar effect.
13.    Complete and Voluntary Agreement: This Agreement, together with Exhibit A
hereto and the Equity Agreements, constitute the entire agreement between you
and Releasees with respect to the subject matter hereof and supersedes all prior
negotiations and agreements, whether written or oral, relating to such subject
matter. You acknowledge that neither Releasees nor their agents or attorneys
have made any promise, representation or warranty whatsoever, either express or
implied, written or oral, which is not contained in this Agreement for the
purpose of inducing you to execute the Agreement, and you acknowledge that you
have executed this Agreement in reliance only upon such promises,
representations and warranties as are contained herein, and that you are
executing this Agreement voluntarily, free of any duress or coercion.
14.    Severability: The provisions of this Agreement are severable, and if any
part of it is found to be invalid or unenforceable, the other parts shall remain
fully valid and enforceable. Specifically, should a court, arbitrator, or
government agency conclude that a particular claim may not be released as a
matter of law, it is the intention of the parties that the general release, the
waiver of unknown claims and the covenant not to sue above shall otherwise
remain effective to release any and all other claims.




--------------------------------------------------------------------------------

Ilan Daskal
Page 5





15.    Modification; Counterparts; Facsimile/PDF Signatures: It is expressly
agreed that this Agreement may not be altered, amended, modified, or otherwise
changed in any respect except by another written agreement that specifically
refers to this Agreement, executed by authorized representatives of each of the
parties to this Agreement. This Agreement may be executed in any number of
counterparts, each of which shall constitute an original and all of which
together shall constitute one and the same instrument. Execution of a facsimile
or PDF copy shall have the same force and effect as execution of an original,
and a copy of a signature will be equally admissible in any legal proceeding as
if an original.
16.    Review of Separation Agreement: You understand that you may take up to
twenty-one (21) days to consider this Agreement and, by signing below, affirm
that you were advised to consult with an attorney prior to signing this
Agreement. You also understand you may revoke this Agreement within seven (7)
days of signing this document and that the compensation to be paid to you
pursuant to Section 3 will be paid only at the end of that seven (7) day
revocation period.
17.    Effective Date: This Agreement is effective on the eighth (8th) day after
you sign it and without revocation by you.
18.    Governing Law: This Agreement shall be governed by and construed in
accordance with the laws of the State of California.


[Remainder of page intentionally left blank]






If you agree to abide by the terms outlined in this letter, please sign this
letter below and also sign the attached copy and return it to me. I wish you the
best in your future endeavors.


Sincerely,


Cepheid




By: /S/ John L. Bishop
John L. Bishop, Chairman and Chief Executive Officer


READ, UNDERSTOOD AND AGREED




--------------------------------------------------------------------------------

Ilan Daskal
Page 6









/S/ Ilan Daskal________________________    Date: 8/21/15
Ilan Daskal_                 
Ilan Daskal




--------------------------------------------------------------------------------




EXHIBIT A


EMPLOYEE INVENTION ASSIGNMENT AND CONFIDENTIALITY AGREEMENT








--------------------------------------------------------------------------------








CEPHEID MULTISTATE EMPLOYEE INVENTION ASSIGNMENT AND
CONFIDENTIALITY AGREEMENT
In consideration of, and as a condition of my employment with Cepheid, a
California corporation (the “Company”), I hereby represent to, and agree with
the Company as follows:
1.Purpose of Agreement. I understand that the Company is engaged in a continuous
program of research, development, production and marketing in connection with
its business and that it is critical for the Company to preserve and protect its
“Proprietary Information” (as defined in Section 7 below), its rights in
“Inventions” (as defined in Section 2 below) and in all related intellectual
property rights. Accordingly, I am entering into this Employee Invention
Assignment and Confidentiality Agreement (this “Agreement”) as a condition of my
employment with the Company, whether or not I am expected to create inventions
of value for the Company.
2.    Disclosure of Inventions. I will promptly disclose in confidence to the
Company all inventions, improvements, designs, original works of authorship,
formulas, processes, compositions of matter, computer software programs,
databases, mask works, chemical formulations, nucleic acid sequences, assay
methods and protocols, manufacturing methods and protocols, and trade secrets
that I make or conceive or first reduce to practice or create, either alone or
jointly with others, during the period of my employment, whether or not in the
course of my employment, and whether or not patentable, copyrightable or
protectable as trade secrets (the “Inventions”).
3.    Work for Hire; Assignment of Inventions. I acknowledge and agree that any
copyrightable works prepared by me within the scope of my employment are “works
for hire” under the Copyright Act and that the Company will be considered the
author and owner of such copyrightable works. I agree that all Inventions that
(i) are developed using equipment, supplies, facilities or trade secrets of the
Company, (ii) result from work performed by me for the Company, or (iii) relate
to the Company’s business or current or anticipated research and development
(the “Assigned Inventions”), will be the sole and exclusive property of the
Company and are hereby irrevocably assigned by me to the Company. Attached
hereto as Exhibit A is a list describing all inventions, original works of
authorship, developments and trade secrets which were made by me prior to the
date of this Agreement, which belong to me and which are not assigned to the
Company (“Prior Inventions”). If no such list is attached, I agree that no such
prior inventions exist. I acknowledge and agree that if I use any of my Prior
Inventions in the scope of my employment, or include them in any product or
service of the Company, I hereby grant to the Company a perpetual, irrevocable,
nonexclusive, world-wide, royalty-free license to use, disclose, make, sell,
copy, distribute, modify and create works based on, perform or display such
Prior Inventions and to sublicense third parties with the same rights.]




4.    Employee’s Rights to Inventions.




--------------------------------------------------------------------------------






(a)    California Employees: I have been notified and understand that the
provisions of Sections 3 and 5 of this Agreement do not apply to any Assigned
Invention that qualifies fully under the provisions of Section 2870 of the
California Labor Code, which states as follows:
ANY PROVISION IN AN EMPLOYMENT AGREEMENT WHICH PROVIDES THAT AN EMPLOYEE SHALL
ASSIGN, OR OFFER TO ASSIGN, ANY OF HIS OR HER RIGHTS IN AN INVENTION TO HIS OR
HER EMPLOYER SHALL NOT APPLY TO AN INVENTION THAT THE EMPLOYEE DEVELOPED
ENTIRELY ON HIS OR HER OWN TIME WITHOUT USING THE EMPLOYER’S EQUIPMENT,
SUPPLIES, FACILITIES, OR TRADE SECRET INFORMATION EXCEPT FOR THOSE INVENTIONS
THAT EITHER: (1) RELATE AT THE TIME OF CONCEPTION OR REDUCTION TO PRACTICE OF
THE INVENTION TO THE EMPLOYER’S BUSINESS, OR ACTUAL OR DEMONSTRABLY ANTICIPATED
RESEARCH OR DEVELOPMENT OF THE EMPLOYER; OR (2) RESULT FROM ANY WORK PERFORMED
BY THE EMPLOYEE FOR THE EMPLOYER. TO THE EXTENT A PROVISION IN AN EMPLOYMENT
AGREEMENT PURPORTS TO REQUIRE AN EMPLOYEE TO ASSIGN AN INVENTION OTHERWISE
EXCLUDED FROM BEING REQUIRED TO BE ASSIGNED UNDER CALIFORNIA LABOR CODE
SECTION 2870(a), THE PROVISION IS AGAINST THE PUBLIC POLICY OF THIS STATE AND IS
UNENFORCEABLE.
(b)    Certain Employees Outside California: I have been notified and understand
that the provisions of Sections 3 and 5 of this Agreement do not apply to any
Assigned Invention that qualifies fully under the provisions of the following:
19 Delaware Code §8; Kansas Statute Annotated §44-130; §765 of the Illinois
Compiled Statute 1060/2; Minnesota Statute §181.78; North Carolina General
Statute §66-57.1; Revised Code of Washington §49.44.140; and Utah Code Annotated
§34-39-3; which provide that any provision in an employment agreement requiring
the employee to assign any of the employee’s rights in any invention to the
employer does not apply to an invention for which no equipment, supplies,
facility, or trade secret information of the employer was used and which was
developed entirely on the employee’s own time, unless the invention relates to
the business of the employer or actual or demonstrably anticipated research or
development, or the invention results from any work performed by the employee
for the employer.
5.    Assignment of Other Rights. In addition to the foregoing assignment of
Assigned Inventions to the Company, I hereby irrevocably transfer and assign to
the Company: (i) all worldwide patents, patent applications, copyrights, mask
works, trade secrets and other intellectual property rights, including but not
limited to rights in databases, in any Assigned Inventions, along with any
registrations of or applications to register such rights; and (ii) any and all
“Moral Rights” (as defined below) that I may have in or with respect to any
Assigned




--------------------------------------------------------------------------------






Inventions. I also hereby forever waive and agree never to assert any and all
Moral Rights I may have in or with respect to any Assigned Inventions, even
after termination of my work on behalf of the Company. “Moral Rights” mean any
rights to claim authorship of or credit on an Assigned Inventions, to object to
or prevent the modification or destruction of any Assigned Inventions [or Prior
Inventions licensed to Company under Section 3], or to withdraw from circulation
or control the publication or distribution of any Assigned Inventions [or Prior
Inventions licensed to Company under Section 3], and any similar right, existing
under judicial or statutory law of any country or subdivision thereof in the
world, or under any treaty, regardless of whether or not such right is
denominated or generally referred to as a “moral right.” Notwithstanding the
foregoing, I will have the right to claim participation in the development,
creation, or modification of the Assigned Inventions on my resume or in my
curriculum vita; provided that I obtain Company’s approval for such disclosures
before providing the disclosure to any third-party.
6.    Assistance. I agree to assist the Company in every proper way to obtain
for the Company and enforce patents, copyrights, mask work rights, trade secret
rights and other legal protections for the Company’s Assigned Inventions in any
and all countries. I will execute any documents that the Company may reasonably
request for use in obtaining or enforcing such patents, copyrights, mask work
rights, trade secrets and other legal protections. My obligations under this
paragraph will continue beyond the termination of my employment with the
Company, provided that the Company will compensate me at a reasonable rate after
such termination for time or expenses actually spent by me at the Company’s
request on such assistance. I appoint the Secretary of the Company as my
attorney-in-fact to execute documents on my behalf for this purpose.
7.    Proprietary Information. I understand that my employment by the Company
creates a relationship of confidence and trust with respect to any information
of a confidential or secret nature that may be disclosed to me by the Company or
a third party that relates to the business of the Company or to the business of
any parent, subsidiary, affiliate, customer or supplier of the Company or any
other party with whom the Company agrees to hold information of such party in
confidence (the “Proprietary Information”). Such Proprietary Information
includes, but is not limited to, Assigned Inventions, marketing plans, product
plans, business strategies, financial information, forecasts, personnel
information, customer lists and data, and domain names.




8.    Confidentiality. At all times, both during my employment and after its
termination, I will keep and hold all such Proprietary Information in strict
confidence and trust. I will not use or disclose any Proprietary Information
without the prior written consent of the Company, except as may be necessary to
perform my duties as an employee of the Company for the benefit of the Company.
Upon termination of my employment with the Company, I will promptly deliver to
the Company all documents and materials of any nature pertaining to my work with
the Company and, upon Company request, will execute a document confirming my




--------------------------------------------------------------------------------






agreement to honor my responsibilities contained in this Agreement. I will not
take with me or retain any documents or materials or copies thereof containing
any Proprietary Information.
9.    No Breach of Prior Agreement. I represent that my performance of all the
terms of this Agreement and my duties as an employee of the Company will not
breach any invention assignment, proprietary information, confidentiality or
similar agreement with any former employer or other party. I represent that I
will not bring with me to the Company or use in the performance of my duties for
the Company any documents or materials or intangibles of a former employer or
third party that are not generally available to the public or have not been
legally transferred to the Company.
10.    Efforts; Duty Not to Compete. I understand that my employment with the
Company requires my undivided attention and effort during normal business hours.
While I am employed by the Company, I will not, without the Company’s express
prior written consent, provide services to, or assist in any manner, any
business or third party if such services or assistance would be in direct
conflict with the Company’s business interests.
11.    Notification. I hereby authorize the Company to notify third parties,
including, without limitation, customers and actual or potential employers, of
the terms of this Agreement and my responsibilities hereunder.
12.    Non-Solicitation of Employees/Consultants. During my employment with the
Company and for a period of one (1) year thereafter, I will not directly or
indirectly solicit away employees or consultants of the Company for my own
benefit or for the benefit of any other person or entity.
13.    Non-Solicitation of Suppliers/Customers. During my employment with the
Company and after termination of my employment, I will not directly or
indirectly solicit or take away suppliers or customers of the Company if, in so
doing, I use or disclose any trade secrets or proprietary or confidential
information of the Company. I agree that the non‑public names and addresses of
the Company’s customers, and all other confidential information related to them,
including their buying and selling habits, special needs and satisfaction,
created or obtained by me during my employment, constitute trade secrets or
proprietary or confidential information of the Company.
14.    Injunctive Relief. I understand that in the event of a breach or
threatened breach of this Agreement by me the Company may suffer irreparable
harm and will therefore be entitled to injunctive relief to enforce this
Agreement.
15.     Severability. Except as specifically provided herein, this Agreement
will be governed by and construed in accordance with the laws of the State of
California, without giving effect to its laws pertaining to conflict of laws. If
any provision of this Agreement is determined by any court or arbitrator of
competent jurisdiction to be invalid, illegal or unenforceable in any respect,
such provision will be enforced to the maximum extent possible given the intent
of the parties hereto. If such clause or provision cannot be so enforced, such
provision shall be stricken from this Agreement and the remainder of this
Agreement shall be enforced as if such invalid,




--------------------------------------------------------------------------------






illegal or unenforceable clause or provision had (to the extent not enforceable)
never been contained in this Agreement.
16.    Counterparts. This Agreement may be executed in any number of
counterparts, each of which when so executed and delivered will be deemed an
original, and all of which together shall constitute one and the same agreement.
17.    Entire Agreement. This Agreement and the documents referred to herein
constitute the entire agreement and understanding of the parties with respect to
the subject matter of this Agreement, and supersede all prior understandings and
agreements, whether oral or written, between or among the parties hereto with
respect to the specific subject matter hereof.
18.    Amendment and Waivers. This Agreement may be amended only by a written
agreement executed by each of the parties hereto. No amendment of or waiver of,
or modification of any obligation under this Agreement will be enforceable
unless set forth in a writing signed by the party against which enforcement is
sought. Any amendment effected in accordance with this section will be binding
upon all parties hereto and each of their respective successors and assigns. No
delay or failure to require performance of any provision of this Agreement shall
constitute a waiver of that provision as to that or any other instance. No
waiver granted under this Agreement as to any one provision herein shall
constitute a subsequent waiver of such provision or of any other provision
herein, nor shall it constitute the waiver of any performance other than the
actual performance specifically waived.
19.    Successors and Assigns; Assignment. Except as otherwise provided in this
Agreement, this Agreement, and the rights and obligations of the parties
hereunder, will be binding upon and inure to the benefit of their respective
successors, assigns, heirs, executors, administrators and legal representatives.
The Company may assign any of its rights and obligations under this Agreement.
No other party to this Agreement may assign, whether voluntarily or by operation
of law, any of its rights and obligations under this Agreement, except with the
prior written consent of the Company.
20.    Further Assurances. The parties agree to execute such further documents
and instruments and to take such further actions as may be reasonably necessary
to carry out the purposes and intent of this Agreement.
21.    “At Will” Employment. I understand that this Agreement does not
constitute a contract of employment or obligate the Company to employ me for any
stated period of time. I understand that I am an “at will” employee of the
Company and that my employment can be terminated at any time, with or without
notice and with or without cause, for any reason or for no reason, by either the
Company or myself. I acknowledge that any statements or representations to the
contrary are ineffective, unless put into a writing signed by the Company. I
further acknowledge that my participation in any stock option or benefit program
is not to be construed as any assurance of continuing employment for any
particular period of time. This Agreement shall be effective as of the first day
of my employment by the Company, which is ____________________, _____.




--------------------------------------------------------------------------------








CEPHEID:
Employee:
By:
/S/ Mike Fitzgerald
/S/ Ilan Daskal
 
 
Signature
Name:
Mike Fitzgerald
Ilan Daskal
 
 
Name (Please Print)
Title:
EVP, Global Human Resources
 



23300/00090/LIT/1284194.1




